Murphy, P. J., and Milonas, J.,
dissent in a memorandum by Milonas, J., as follows: This is a CPLR article 78 proceeding seeking review and vacatur of a *810determination by respondents, the present and past commissioners of the Human Resources Administration, the Human Resources Administration (HRA) and others, which, after a disciplinary hearing, found petitioner guilty of certain charges and imposed a penalty of dismissal. On June 1, 1979, the petitioner was served with disciplinary charges alleging misconduct in having used excessive and unnecessary force in connection with an incident which occurred on December 6,1978 at the Waverly Income Maintenance Center. At the departmental trial held in September and October of 1979, nine witnesses testified, six of whom were called by the HRA, one by the hearing examiner, and two by the petitioner, who was represented by counsel throughout the proceedings. Special Officer Scott stated that at approximately 11:45 a.m. on the day in question, he and Officers Levy and Cohen received a call from civilian workers in the center regarding a client, Floyd Hendricks, who was acting in a boisterous and abusive manner. Hendricks was apparently upset over a problem with his case, but, at the officers’ request, he accompanied them to the public room where he discussed his grievances with them. However, after awhile, he left the public room and returned to the prescreening section. There he screamed and cursed at some civilian employees while over 200 other clients, who were also present in the area, watched. The three officers approached Hendricks and attempted to calm him down. Thereupon Hendricks grabbed Officer Levy, at which point Officer Levy seized Hendricks around the head, Officer Scott held his upper torso, and Officer Cohen clutched his legs. The officers then took Hendricks over to a nearby railing in order to handcuff him, which they endeavored to do. According to Officer Scott, Hendricks, who is five feet, seven inches tall and weighs about 135 pounds, was essentially under control by this time. A fourth officer, Officer Ramseur arrived to provide assistance, as well as the petitioner herein, Officer Rothstein. Petitioner, who had started to participate in the handcuffing effort, suddenly cried out that Hendricks had bitten him, jabbing Hendricks in the mouth with his nightstick. The welfare clients observing these events began to protest and crowded close to the officers. Someone threw a chair which hit three of the officers, including petitioner. In fact, the group became so unmanageable that it was necessary to radio for help in restoring order. Officer Scott purportedly noticed Hendricks bleeding from the mouth but did not discern any injury to petitioner’s hand. Officer Scott’s account was largely corroborated by other testimony; much of it was undisputed by the petitioner himself. Although Officer Levy described petitioner’s hand as having “a little nip”, petitioner did not claim that his wound, which he asserted was one-quarter inch in length, was serious. No stitches were required, and the only medical treatment involved was a tetanus shot. As to the amount of physical force applied against Hendricks by petitioner, according to many of the witnesses, petitioner hit Hendricks in the face with a nightstick one or more times. It is petitioner’s contention that when he tried to hold Hendricks down, he was bitten on the thumb and resorted to the nightstick to push Hendricks’ face down, thereby freeing his thumb. In contrast to other witnesses, who stated that the spectators may have been hostile prior to petitioner’s use of force, but became obstreperous afterward, petitioner alleged that the crowd was unruly throughout the incident. The hearing officer, in his report dated November 9,1979, concluded that it was not certain whether petitioner pushed his nightstick against Hendricks’ face or actually hit him. He also found that Hendricks had not been entirely subdued when petitioner intervened, that petitioner did not employ excessive force and that there was no convincing evidence that the clients were incited to riot by petitioner’s conduct. The hearing officer recommended dismissal of the charges. In a written decision dated July 23,1980, Stanley Brezenoff, then the commissioner of HRA, determined that petitioner was guilty of the specifica*811tians against him and imposed a penalty of dismissal. Petitioner then commenced an article 78 proceeding challenging the administrative decision. In an order dated April 2, 1981, Special Term of the Supreme Court, New York County, remanded the matter for a written statement from HRA setting forth the essential facts or evidence relied upon by the commissioner. On July 6, 1981, James Krauskopf, who had succeeded Brezenoff as commissioner, issued a six-page determination which, after reviewing the evidence, rejected the factual findings of the hearing officer, held that petitioner had exerted excessive and unauthorized force and adhered to the original penalty of dismissal. Thereupon, petitioner instituted the instant article 78 proceeding, arguing in part that the commissioner’s determination was not based upon substantial evidence and that the punishment imposed was excessive. In 300 Gramatan Ave. Assoc. v State Div. of Human Rights (45 NY2d 176), the Court of Appeals declared that the standard by which an administrative decision should be evaluated is whether it is supported by substantial evidence. Substantial evidence is defined (p 180) as “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact”. However, a “court reviewing the substantiality of the evidence upon which an administrative agency has acted exercises a genuine judicial function and does not confirm a determination simply because it was made by such an agency” (p 181). In that regard, an examination of the record in the case at issue reveals that the extent of the force applied by petitioner apparently amounted to one strike or push in Hendricks’ face with the nightstick. Moreover, petitioner did not hit or push Hendricks until after he was bitten. Thus, what appears to have occurred here is not a brutal, deliberate beating perpetrated by petitioner upon the person of Hendricks, but a single reflexive movement by which petitioner reacted to being bitten. While Hendricks may have been under effective restraint by that point, it is also evidence that he had not entirely ceased his resistance. In hindsight, it is clear that petitioner would have been better advised not to have employed his nightstick against Hendricks. However, confronted with Hendricks’ provocative behavior, as well as the general tension inherent in the situation, petitioner struck out instinctively. Certainly, being a sergeant does not preclude a person from acting instinctively to pain. Under these circumstances, it cannot reasonably be found that petitioner used excessive force. Even if petitioner’s conduct were deemed to be intemperate, the punishment of dismissal for one minor infraction after an unblemished seven-year employment history is disproportionate to the nature of the offense. (See Matter of Pell v Board ofEduc., 34 NY2d 222.) A period of suspension for six months without pay would have been more appropriate.